Case: 10-40727     Document: 00511770298         Page: 1     Date Filed: 02/28/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 28, 2012

                                       No. 10-40727                        Lyle W. Cayce
                                                                                Clerk

GUSTAVO GARZA; UVALDO ZAMORA; INDIVIDUALLY DAVID
MARTINEZ,

                                                  Plaintiffs - Appellees
v.

JUAN ANGEL GUERRA, Individually and in his official capacity,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:08-CV-84


Before REAVLEY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for these reasons:
        Appellant’s arguments are all answered by the record and the verdict of
the jury. The contention that Appellant Guerra, as district attorney, had
prosecutorial immunity falls before the finding that – acting in that official
capacity – he intentionally and knowingly deprived the plaintiffs of their right
and liberty to be free from arrest. The evidence supported that finding by


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40727   Document: 00511770298      Page: 2   Date Filed: 02/28/2012



                                  No. 10-40727

proving that the defendant was personally responsible for false affidavits and
charges to obtain the warrants for arrest of the three plaintiffs.          Their
deprivation of liberty was a constitutional violation without question. With the
proven malice and lack of probable cause, defendant enjoyed no immunity. See
Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092, 1096 (1986). As this court
has said: “Characterizing these actions as akin to those traditionally undertaken
by officers of the court (which would entitle them to assert . . . immunity) would
make a mockery of the judicial system.” Ryland v. Shapiro, 708 F.2d 967, 975
(5th Cir. 1983).
      The damages awarded seem to be high, but after reading this record we
are unable to say that reasonable jurors could not return this verdict.
      AFFIRMED.




                                        2